J-S45037-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ISHMAEL ALI BURK                           :
                                               :
                       Appellant               :   No. 1522 EDA 2018

              Appeal from the Judgment of Sentence April 30, 2018
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0004724-2017


BEFORE: BENDER, P.J.E., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                          FILED AUGUST 16, 2019

        Ishmael Ali Burk (Burk) appeals from the judgment of sentence imposed

by the Court of Common Pleas of Bucks County (trial court) after he pleaded

guilty in case numbers 4724-2017 and 8580-2017.1                Specifically, he

challenges the discretionary aspects of his sentence contending that the

combined sentence for both of those convictions was unreasonable.           We

affirm.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 Burk also has filed an identical appeal of his judgment of sentence for case
number 8580-2017, at docket number 1516 EDA 2018. See Commonwealth
v. Walker, 185 A.3d 969 (Pa. 2018) (Holding that “where a single order
resolves issues arising on more than one docket, separate notices of appeal
must be filed for each case.”).
J-S45037-19


                                               I.

                                               A.

       In the appeal before us, we take the following facts and procedural

history from the trial court’s February 15, 2019 opinion and our independent

review of the record.        On October 30, 2017, Burk pleaded guilty in case

number 4724-2017 to two counts of Aggravated Assault, Fleeing or

Attempting to Elude a Police Officer, Recklessly Endangering Another Person,

Resisting Arrest, False Identification to Law Enforcement,2 and several

summary traffic offenses. The court deferred sentencing. The charges arose

from a June 26, 2017 incident in which Officer Thomas Leonhauser initiated

the traffic stop of a vehicle driven by Burk because it was going 62 miles per

hour in a 40 mile per hour zone. (See Guilty Plea, 10/30/17, at 4). When

Officer Leonhauser stopped the vehicle and asked Burk, who later was

determined to be driving with a suspended license, to provide his identifying

information, he responded that he had no identification on him and he

provided an incorrect spelling of his name (Shamael Burk) and wrong date of

birth. (See id. at 4-5). The female passenger in Burk’s car did not provide

any identification either. (See id. at 5).




____________________________________________


218 Pa.C.S. § 2702(a)(3), 75 Pa.C.S. § 3733(a), and 18 Pa.C.S. §§ 2705,
5104, and 4914(a), respectively.


                                           -2-
J-S45037-19


        Officer Andrews arrived on scene as backup.      A search on the car’s

license plate revealed the vehicle’s registration expired in 2008 and that there

was an active Bucks County arrest warrant for Burk, the vehicle owner. (See

id.).   When the officers asked to Burk to exit the vehicle, he refused and

started it instead. The officers engaged in a physical struggle with Burk, who

put the car in reverse and hit both officers with his open drivers’ door, causing

them to fall.   (See id. at 5-6).   They returned to their police vehicle and

pursued Burk, who was fleeing the scene in excess of speeds of 75 miles per

hour. (See id. at 6). With other vehicles on the road, Burk exited his moving

car, leaving it for his passenger to try to control, and began to flee on foot.

(See id.). The officers engaged in a foot pursuit of Burk through a residential

neighborhood and were required to tase him twice. When the officers finally

subdued him, they did so in spite of his consistent and aggressive attempts to

resist arrest. (See id.). The officers were transported to the hospital for their

injuries, which consisted of bruises and scrapes on their bodies. (See id. at

7).

                                          B.

        In an unrelated case, on February 16, 2018, Burk pleaded guilty in case

number 8580-2017, also before us in a companion appeal at docket number

1516 EDA 2018, to Criminal Attempt-Theft by Deception, Theft by Deception,




                                      -3-
J-S45037-19


Bad Checks, Insurance Fraud, and Criminal Use of a Communication Facility.3

The charges related to Burk’s operation of a complex criminal scheme to

defraud auto insurance companies from June 31, 2014, through September 3,

2015. (See N.T. Guilty Plea and Sentencing, 2/16/18, at 16). In the course

of the scheme’s operation, Burk filed 32 fraudulent claims with ten different

insurance companies, with each claim pertaining to one of six cars. During

the policy application and claim processes, Burk would falsely deny previous

coverage for the car, provide deceptive reports of vehicle damage and about

past claims (if discovered), and give and use false names, birthdates, Social

Security numbers and addresses.                (See id. at 19-20).   Burk received

$22,994.95 due to the fraudulent claims. (See id. at 21). He would have

realized another $85,000.00 if all of the claims he attempted had been

successful. (See id.).

                                                C.

       Burk was sentenced on the two unrelated criminal convictions at the

same time.       The trial court sentenced Burk to an aggregate term of

incarceration of not less than 51 nor more than 102 months’ incarceration for

one count each of Aggravated Assault, False Information to Law Enforcement,

and Fleeing or Attempting to Elude Police, in case number 4724-2017. (See



____________________________________________


3 18 Pa.C.S. §§ 901/3922(a), 3922(a), 4105(a), 4117(b)(4), and 7512(a),
respectively.


                                           -4-
J-S45037-19


id. at 40-42). No further sentence was imposed on the remaining charges.

In case number 8580-2017, the court sentenced Burk to an aggregate term

of not less than 67 nor more than 134 months’ incarceration for one count

each of Insurance Fraud, Dealing in Proceeds of Unlawful Activity, and Identity

Theft, and did not impose any sentences on the remaining charges. (See id.

at 42-44). The court ordered the sentences to run consecutively, for a total

aggregate term of not less than 118 nor more than 236 months’ incarceration.

(See id. at 44).

      Burk filed a motion for reconsideration of sentence on both cases which

the trial court granted. It held a hearing on April 30, 2018. After the hearing,

in case number 4724-2017, the court vacated the sentence for False

Information to Law Enforcement and decreased the remaining individual

sentences, resulting in a modified aggregate sentence of not less than 36 nor

more than 72 months’ incarceration.        (See Reconsideration of Sentence,

4/30/18, at 29-30). In case number 8580-2017, the court decreased each of

the individual sentences, leading to an aggregate sentence of not less than 54

nor more than 108 months’ incarceration.      (See id. at 30-31).    The court

ordered the sentences to run consecutively, for a total aggregate sentence of

not less than 90 nor more than 180 months’ (seven and one-half nor more

than fifteen years’) incarceration. (See id. at 31). Burk timely appealed. He

and the trial court complied with Rule 1925. See Pa.R.A.P. 1925.




                                     -5-
J-S45037-19


                                               II.

                                               A.

       On appeal, Burk contends that the trial court abused its discretion in

imposing his sentence because while the sentence is “purported to be within

the guidelines, but upon the aggregation of the counts and cases is

unreasonable[.]” (Burk’s Brief, at 4).4

       This issue challenges the discretionary aspects of sentence which “must

be considered a petition for permission to appeal.” Commonwealth v. Kelly,

33 A.3d 638, 640 (Pa. Super. 2011) (citation omitted).

       It is well-settled that:

       When challenging the discretionary aspects of the sentence
       imposed, an appellant must present a substantial question as to
       the inappropriateness of the sentence. Two requirements must
       be met before we will review this challenge on its merits. First,
       an appellant must set forth in his brief a concise statement of the
       reasons relied upon for allowance of appeal with respect to the
       discretionary aspects of a sentence. Second, the appellant must
       show that there is a substantial question that the sentence
       imposed is not appropriate under the Sentencing Code. That is,
       [that] the sentence violates either a specific provision of the
       sentencing scheme set forth in the Sentencing Code or a particular
       fundamental norm underlying the sentencing process.             We
       examine an appellant’s Pa.R.A.P. 2119(f) statement to determine
____________________________________________


4  “Sentencing is a matter vested in the sound discretion of the sentencing
judge, and a sentence will not be disturbed on appeal absent a manifest abuse
of discretion. In this context, an abuse of discretion is not shown merely by
an error in judgment. Rather, the appellant must establish, by reference to
the record, that the sentencing court ignored or misapplied the law, exercised
its judgment for reasons of partiality, prejudice, bias or ill will, or arrived at a
manifestly unreasonable decision.” Commonwealth v. Antidormi, 84 A.3d
736, 760 (Pa. Super. 2014), appeal denied, 95 A.3d 275 (Pa. 2014) (citation
omitted).

                                           -6-
J-S45037-19


      whether a substantial question exists. Our inquiry must focus on
      the reasons for which the appeal is sought, in contrast to the
      facts underlying the appeal, which are necessary only to decide
      the appeal on the merits.

Commonwealth v. Hill, 66 A.3d 359, 363-64 (Pa. Super. 2013) (citations

omitted) (emphases in original).

      Burk has met the procedural requirement of including a Rule 2119(f)

statement. (See Burk’s Brief, at 12-13). Further, his issue, that the sentence

is excessive for the protection of the public, the gravity of the offense, and his

rehabilitative needs, and is unreasonable “based on the consecutive nature of

each count and case,” raises a substantial question. (Burk’s Brief, at 12);

Commonwealth v. Caldwell, 117 A.3d 763, 770 (Pa. Super. 2015), appeal

denied, 126 A.3d 1282 (Pa. 2015) (“[C]hallenge to the imposition of his

consecutive sentences as unduly excessive, together with [] claim that the

court failed to consider [sentencing factors] upon fashioning its sentence,

presents a substantial question.”); Commonwealth v. Dodge, 77 A.3d 1263,

1270 (Pa. Super. 2013), appeal denied, 91 A.3d 161 (Pa. 2014) (“[D]efendant

may raise a substantial question where he receives consecutive sentences

within the guideline ranges if the case involves circumstances where the

application of the guidelines would be clearly unreasonable, resulting in an

excessive sentence[.]”) (emphasis and citations omitted).        Hence, we will

consider the merits of his claim.

                                       B.

      In imposing its sentence, the trial court explained its reasons stating:

                                      -7-
J-S45037-19


             Our sentence was necessary to protect the public from an
      extreme recidivist who completely rejected the terms and
      conditions of probation and parole supervision. Both cases had
      significant impact on their specific victims as well as the
      surrounding community. We reached our sentencing decision only
      after careful consideration of the Sentencing Code, the
      circumstances of the offenses, and the character of the offender.

(Trial Court Opinion, 2/15/19, at 10); (see also id. at 13 (“[W]e considered

[Burk’s] conduct, his criminal history, his rehabilitative needs, the sentencing

guidelines, the impact of his crimes on the victims and community, and public

safety.”); (N.T. Reconsideration of Sentence, at 28-29).

      Our independent review reveals that the court did not abuse its

discretion when fashioning Burk’s sentence. The court found that Burk had

an “absolute disregard for the rule of law” based on his criminal history, the

fact that he committed each new crime while on probation, parole, or bail, and

that there was an outstanding warrant for his arrest at the time of the

Aggravated Assault incident because he “was an absconder from parole

supervision at the time.”    (Trial Ct. Op., at 7); (see N.T. Guilty Plea and

Sentencing, at 36-37, 39; Reconsideration of Sentence, at 29-30). The court

also considered Burk’s rehabilitative needs, finding that he “certainly [has not]

responded to probationary treatment[] [because he] still commit[s] crimes.”

(N.T. Sentencing, at 39); (see also Reconsideration of Sentence, at 29). The

court considered the “confusing and conflicting testimony from [Burk]

regarding   his   employment,    mental   health   treatment    and   prescribed

medication” and the fact that treating physicians expressed concerns that


                                      -8-
J-S45037-19


“[Burk] was attempting to manipulate his diagnosis by exaggerating

symptoms or malingering.”            (Trial Ct. Op., at 8); (see also N.T.

Reconsideration of Sentence, at 7, 29).

      As for Burk’s claim that the individual standard range sentences were

excessive in the aggregate considering the sentence imposed with the fraud

charge, the court only imposed sentences on six of the fifteen counts available,

with no further penalties imposed on the other nine counts. (See Trial Ct.

Op., at 1, 5-6). Upon reconsideration, the court vacated a sentence on one

count and reduced the sentences on four of the remaining five counts. (See

N.T. Reconsideration of Sentence, at 30-31). In any event, “[L]ong standing

precedent of this Court recognizes that 42 Pa.C.S. section 9721 affords the

sentencing   court     discretion   to   impose   its   sentence   concurrently    or

consecutively to other sentences being imposed at the same time or to

sentences already imposed.”         Commonwealth v. Johnson-Daniels, 167
A.3d 17, 28 (Pa. Super. 2017), appeal denied, 174 A.3d 1029 (Pa. 2017)

(citations omitted).

      Based on all of the foregoing and our independent review of the certified

record, we discern no manifest abuse of discretion by the trial court in

sentencing Burk to consecutive terms of incarceration in this matter.             See

Antidormi, supra at 760; see also Commonwealth v. Foust, 180 A.3d
416, 434 (Pa. Super. 2018) (“[D]efendants convicted of multiple offenses are

not entitled to a ‘volume discount’ on their aggregate sentence.”) (citations


                                         -9-
J-S45037-19


omitted). Therefore, his issue fails and we affirm the trial court’s judgment of

sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/16/19




                                     - 10 -